Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following office action in response to the RCE filed on 1/27/2021.
Claims 1 and 11 are currently amended.
Claims 2-10 and 12-20 were previously presented.
Therefore, claims 1-20 are pending and addressed below. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 1/27/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
ensuring that the sequence of alphanumerical characters is displayable on at least one payee device…” What does the claim mean by “ensuring”?  Does the claim refer to the sequence of alphanumerical characters will be displayed on the payee device to use to generate the code? It is indefinitely and unclear.  Appropriate clarifications and corrections are required.
Dependent claims 2-10 and 12-20 fail to cure this deficiency of independent claims 1 and 11 are rejected accordingly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-11, 14-17 and 20-21 are directed to a method, a non-transitory computer-readable medium, a server which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations “receiving a payment request from a payor; generating a code that corresponds to the received payment request by, generating a sequence of alphanumerical characters; configuring the sequence of alphanumerical characters with at least one attribute, the at least one attribute including a time attribute; transmitting the generated code to the payee; authenticating the payee; validating the code; collecting at least one authentication datum that includes biometric data of the payee; validating the payee based on the at least one authentication datum; transmitting an authenticated response based on a result of the validating; and disbursing at least one of the funds and a payment voucher”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of at least one from among a user interface, an application programming interface, at least one payee device and payment disbursement machine that perform all the steps of the claim.  The user interface, the application programming interface, the payee device and the payment disbursement machine are recited at recited at a high level of generality to simply perform the functions of “receiving information of the request, automatically generating a code that includes a machine-readable code and a human-readable code by generating information of the sequence of alphanumerical characters; configuring information of the sequence of alphanumerical characters with at least time attribute; ensuring that the information of the sequence of alphanumerical characters is displayable on the payee device; transmitting information of the generated code, authenticating information of the payee, validating information, collecting information of the payee, validating information of the payee based on the authentication data, transmitting information of the authenticated response based on a result of the validating; and disbursing the funds and the payment voucher”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
receiving information of the request, automatically generating a code that includes a machine-readable code and a human-readable code by generating information of the sequence of alphanumerical characters; configuring information of the sequence of alphanumerical characters with at least time attribute; ensuring that the information of the sequence of alphanumerical characters is displayable on the payee device; transmitting information of the generated code, authenticating information of the payee, validating information, collecting information of the payee, validating information of the payee based on the authentication data, transmitting information of the authenticated response based on a result of the validating; and disbursing the funds and the payment voucher”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.

As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the abstract idea noted in claims 1 and 11.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Claim Rejections - 35 USC § 112
New rejections of claims 1-20 under the 35 USC 112, second paragraph, have been provided in the light of Applicant’s amendments.
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-20 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…Step 2A: Prong One and Prong Two - The Pending Claims are Not Directed to an Abstract Idea…” (Please see the remarks on pages 8-10).
Answer 1: The Examiner respectfully disagrees.
The claim recites the limitations “receiving a payment request from a payor; generating a code that corresponds to the received payment request by, generating a sequence of alphanumerical characters; configuring the sequence of alphanumerical characters with at least one attribute, the at least one attribute including a time attribute; transmitting the generated code to the payee; authenticating the payee; validating the code; collecting at least one authentication datum that includes biometric data of the payee; validating the payee based on the at least one authentication datum; transmitting an authenticated response based on a result of the validating; and disbursing at least one of the funds and a payment voucher”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations; receiving a payment request from a payor, processing a disbursement of funds transaction and the payment voucher between a payor and a payee using the generated code, validated code and the biometric data of the payee) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers concepts of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Please see the Guidance, 84 Fed. Reg. at 52-54).
This judicial exception is not integrated into a practical application because the claim includes the additional elements of at least one from among a user interface, an application programming interface, at least one payee device and payment disbursement machine that perform all the steps of the claim.  The user interface, the application programming interface, receiving information of the request, automatically generating a code that includes a machine-readable code and a human-readable code by generating information of the sequence of alphanumerical characters; configuring information of the sequence of alphanumerical characters with at least time attribute; ensuring that the information of the sequence of alphanumerical characters is displayable on the payee device; transmitting information of the generated code, authenticating information of the payee, validating information, collecting information of the payee, validating information of the payee based on the authentication data, transmitting information of the authenticated response based on a result of the validating; and disbursing the funds and the payment voucher”, which the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea, and it amounts to mere instructions to apply the exception using the generic computer components.  The claim is directed to an abstract idea.
In addition, as the Applicant pointed out above that “…the claimed method of amended independent claim 1, the limiting steps of “automatically generating a code... by,” “generating a sequence of alphanumerical characters,” “configuring the sequence of alphanumerical characters with at least one attribute,” “ensuring that the sequence of alphanumerical characters is displayable on at least one device,” “authenticating the payee at a payment disbursement machine by,” “validating the code when the code is entered into the payment machine,” “collecting [biometric data via the payment disbursement machine],” and “validating the payee [based on the collected biometric data]” are additional elements, which do not integrate the abstract idea into a particular application because the limiting steps of “generating information, configuring information, “ensuring that the sequence of alphanumerical characters is displayable on at least one device,” “authenticating the payee by,” “validating the code when the code is entered into the payment machine,” “collecting [biometric data via the payment disbursement validating the payee [based on the collected biometric data]”, do not impose any meaningful limits on practicing the abstract idea.  Furthermore, the limiting steps of “generating information, configuring information, “ensuring that the sequence of alphanumerical characters is displayable on at least one device,” “authenticating the payee by,” “validating the code when the code is entered into the payment machine,” “collecting [biometric data via the payment disbursement machine],” and “validating the payee [based on the collected biometric data]” do amount to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept.  The claim is not patent eligible and the claims are not similar to the holding in DDR Holdings (Please see the Applicant’s remark on pages 9-11).  Thus, Applicant’s arguments are not persuasive.
Argument 2: Applicant argued that: “…Applicant respectfully submits that independent claim 1 recites additional features that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. In the claimed method of amended independent claim 1, the limiting steps of “automatically generating a code... by,” “generating a sequence of alphanumerical characters,” “configuring the sequence of alphanumerical characters with at least one attribute,” “ensuring that the sequence of alphanumerical characters is displayable on at least one device,” “authenticating the payee at a payment disbursement machine by,” “validating the code when the code is entered into the payment machine,” “collecting [biometric data via the payment disbursement machine],” and “validating the payee [based on the collected biometric data]” are additional elements that add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment as well as transform the judicial exception into patent-eligible subject matter…” (Please see the remarks on pages 11-13).
Answer 2: The Examiner respectfully disagrees.
generating a code... by,” “generating a sequence of alphanumerical characters,” “configuring the sequence of alphanumerical characters with at least one attribute,” “ensuring that the sequence of alphanumerical characters is displayable on at least one device,” “authenticating the payee at a payment disbursement machine by,” “validating the code when the code is entered into the payment machine,” “collecting [biometric data via the payment disbursement machine],” and “validating the payee [based on the collected biometric data]” are additional elements that when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  How would these additional elements that add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment as well as transform the judicial exception into patent-eligible subject matter by just perform the functions of “generating a code... by,” “generating…” and “configuring information of the sequence of alphanumerical characters with at least one attribute,” “ensuring that information is displayable on at least one device,” “authenticating the payee …by,” “validating the code…,” “collecting data…,” and “validating the payee [based on the collected biometric data]?  Thus, they are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  In addition, They are improvements in business/financial process of how to facilitating funds disbursements to persons that lack individual bank accounts and/or persons that prefer to receive cash payments, which one of the business solution that the Applicant’s invention tries to solve (please see the Applicant’s specification in paragraphs 2-5).  Thus, improvements in Applicant’s claims are improvements in the business/financial solution and does not equate to a technological solution.  Thus, Applicant’s arguments are not persuasive.
Argument 3: Applicant argued that: “…The above combination of steps is similar to claim 2 in example 35 of the USPTO’s Subject Matter Eligibility Examples. In example 35, the combination of the steps to verify the customer’s identify was found to be more than mere data gathering for comparison purposes because the combination of steps set up a sequence of events that address unique problems associated with bank cards and ATMs. Likewise, the combination of steps in amended claim 1 represents significantly more because the steps set up a sequence of events that addresses unique problems associated with the disbursement of funds to a payee who does not have an electronic transaction account by using a generated code that is transmitted to the payee. MPEP § 2106.05(f) states that courts have identified broad claims as patent-eligible and that “requiring more than mere instructions to apply an exception does not mean that the claim must be narrow in order to be eligible.” (Please see the remarks on pages 13-14).
Answer 3: The Examiner respectfully disagrees.
Claim 2 in example 35 recites the combination steps of “…obtaining customer‐specific information from a bank card, comparing, by a processor, the obtained customer‐specific information with customer information from the financial institution to verify the customer’s identity, by generating a random code and transmitting it to a mobile communication device that is registered to the customer associated with the bank card, reading, by the automated teller machine, an image from the customer’s mobile communication device that is generated in response to receipt of the random code, wherein the image includes encrypted code data, decrypting the code data from the read image, and analyzing the decrypted code data from the read image and the generated code to determine if the decrypted code data from the read image matches the generated code data, and determining whether the transaction should proceed when a match from the analysis verifies the authenticity of the customer’s identity”, are not similar to the combination steps of the Applicant’s claim.  There is no similar technological solution in the Applicant’ claim.  As the result, the amended features in Applicant’s claim 1 is found not to be enough to qualify as "significantly more".  Thus, Applicant’s arguments are not persuasive.
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  
  
/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694